Citation Nr: 0636972	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  05-00 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for recurrent pelvic pain 
with urinary and reproductive system infections, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from October 1981 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In December 2005, the veteran testified at 
a Board video conference hearing.


REMAND

The veteran's service connected recurrent pelvic pain with 
urinary and reproductive system infections is currently rated 
as 10 percent disabling based on her need for hormonal 
therapy to suppress pain.  

During her December 2005 video conference hearing, the 
veteran stated that her claim essentially consists of three 
components.  First, her claim with respect to pelvic pain as 
a result of cysts and uterine fibroids.  Second, she claims 
that a separate evaluation for hysterectomy is warranted 
because this procedure was necessitated by the service 
connected chronic pain and uterine fibroids.  Finally, the 
veteran contends that she should be compensated for a urinary 
disorder manifested by urinary frequency.  

The veteran was afforded a VA examination in connection with 
her claim in December 2003.  Based on examination of the 
veteran and review of the available medical evidence, the 
examiner concluded that he was unable to ascertain the 
relationship between the veteran's service connected 
condition and her recent hysterectomy.  However, the 
examination report reflects that the veteran's complete 
medical records, to include records regarding the December 
2002 hysterectomy, were not available for review.  The Board 
finds that medical examination based upon review of the 
claims folder is necessary to determine the nature and 
severity of the veteran's service connected recurrent pelvic 
pain with urinary and reproductive system infections as well 
as the etiology of additional genitourinary impairment, if 
any.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination in order to determine the 
current manifestations of her service 
connected recurrent pelvic pain with 
urinary and reproductive system 
infections as well as the nature and 
severity of other genitourinary 
impairment, if any.  The RO should insure 
that a copy of the claims file is 
available for the examiner to review.       

If additional genitourinary impairment is 
diagnosed, the examiner should provide an 
opinion as to whether the additional 
impairment is etiologically related to 
her period of active duty service or 
secondary to a service connected 
disability.  Specifically, if possible, 
based upon examination of the veteran and 
review of all pertinent medical history, 
the examiner should provide an opinion as 
to the whether it is at least as likely 
as not that the veteran's hysterectomy is 
the result of her service connected 
disability.  

It is requested that the diagnosis and 
etiology of gynecologic and urinary 
disorders be separately identified.  The 
examiner should address any indication 
that the veteran's complaints of pain or 
other symptomatology is not in accord 
with physical findings on examination.  A 
complete rationale must be provided for 
all opinions expressed.

2.  After ensuring proper completion of 
all development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and her 
representative with a supplemental 
statement of the case and afford an 
appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





